1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       ROBERT W. NEAL,                               Case No. EDCV 19-126-JAK (KK)
11                               Plaintiff,
12                          v.                         ORDER DISMISSING COMPLAINT
                                                       WITH LEAVE TO AMEND
13       DEAN BORDERS, ET AL.,
14                               Defendants.
15
16                                                I.
17                                        INTRODUCTION
18          Robert W. Neal (“Plaintiff”), proceeding pro se, filed a Complaint pursuant to
19   18 U.S.C. § 1983 (“Section 1983”). For the reasons discussed below, the Court
20   dismisses the Complaint with leave to amend.
21                                               II.
22                                 PLAINTIFF’S COMPLAINT
23          On June 14, 2018, Plaintiff filed a Complaint in Sacramento County Superior
24   Court appearing to sue defendants California Institution for Men (“CIM”), CIM
25   Warden Dean Borders, Correctional Counselor J. Sheppard, and five Doe1 prison
26
     1      “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
27   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Plaintiff is
     unaware of the true names of the unnamed Doe defendants, Plaintiff will be given the
28   opportunity to discover the names of the Doe defendants after he files a complaint
     curing its deficiencies. Plaintiff is cautioned that, if he is unable to timely identify the
 1   officials (“Defendants”). 2 While not entirely clear, Plaintiff sets forth two “Causes of
 2   Action” for alleged violations of the Due Process Clause and the Equal Protection
 3   Clause.3 ECF Docket No. (“Dkt.”) 1.
 4          On December 14, 2018, defendants Borders and Sheppard removed the action
 5   to the United States District Court for the Eastern District of California. Dkt. 1. On
 6   January 18, 2019, the case was transferred to this Court. Dkt. 7.
 7          According to the Complaint, while incarcerated at CIM, Plaintiff was a
 8   “recognized Developmental Disabled Person [(“DDP”)] who [was] required to be
 9   handled by properly trained and qualified . . . DDP Correctional Staff.” Dkt. 1 at 13.
10          On March 20, 2018, Plaintiff met with prison officials for an institutional
11   classification hearing following Plaintiff’s alleged acts of sexual misconduct. Dkt. at
12   12. At the hearing, although Plaintiff was “proven innocen[t]”, the hearing members
13   decided to transfer Plaintiff to “level 3 general mainline population Mental Hospitals
14   Extended Out Patient Program [(“EOP”)]”. Id. at 13. Plaintiff, however, expected to
15   return to the “Sensitive Needs Yard [(“SNY”)]” since he was a “level 2” inmate. Id.
16   Plaintiff “understood” that defendants Sheppard and Borders, who were at the
17   hearing, did not find it “acceptable” for Plaintiff to be bisexual “and that [Plaintiff]
18   needed to be punished”. Id. at 16. As a result of the hearing, the hearing members
19   changed Plaintiff’s “work status from A1A to D1D, a change that makes [Plaintiff’s]
20   sentence . . . longer”. Id.
21
22   Doe defendants, the claims against the Doe defendants will be subject to dismissal
     because the Court will not be able to order service against defendants who are
23   unidentified. See Augustin v. Dep’t of Public Safety, 2009 WL 2591370, at *3 (D.
     Hawai’i Aug. 24, 2009); Williams v. Schwarzenegger, 2006 WL 3486957, at *1 (E.D.
24   Cal. Dec. 1, 2006).
     2      Plaintiff fails to state in what capacity he is suing each defendant. Thus, if
25   Plaintiff chooses to file an amended complaint, he must clarify whether he is suing
     each defendant in their individual or official capacity, or both.
26   3      Although Plaintiff makes other factual allegations, e.g., the taking of his legal
27   property, see dkt 1. at 15, Plaintiff does not include such allegations in his “Causes of
     Action” which are clearly set forth on pages 18-20 of his Complaint. If Plaintiff seeks
28   to include additional claims, Plaintiff must clearly set forth each claim and include
     sufficient information for each claim as discussed on pages 7-9 of this Order.
                                                    2
 1          During the hearing, Plaintiff requested to have the complaining “witness”
 2   brought before the hearing committee but defendants “Borders and [] Sheppard both
 3   said ‘that is not permitted’”. Dkt. at 16. Moreover, Plaintiff was not allowed to
 4   “present witnesses or obtain any type of possible witness statements from other
 5   inmate[s]”. Id. at 19. Plaintiff objected that “(1) the investigation into [Plaintiff’s]
 6   alleged misconduct was not concluded and thereby [Plaintiff] was being presumed
 7   guilty without evidence, (2) . . . [Plaintiff] was being denied a hearing on [Plaintiff’s]
 8   guilt or innocence, [and] (3) [Plaintiff’s] sentence was being made longer by the forced
 9   forfeiture of good conduct credits.” Id. at 17.
10          After the hearing, Plaintiff was held in administrative segregation for a period
11   of “30-40” days before being transferred to EOP at Corcoran State Prison. Dkt. 1 at
12   12, 18. While at EOP, Plaintiff believed he “would [be] murder[ed]” if other inmates
13   discovered he was SNY. Id. Plaintiff “immediately became a target” of other inmates
14   because prison officials “gave another inmate . . . [Plaintiff’s] hearing action document
15   with all of [Plaintiff’s] confidential information” that he was bisexual. Id. While
16   housed in EOP, “there were no qualified DDP Correctional officers [Plaintiff] could
17   turn to for assistance to prevent victimization by other inmates.” Id.
18          Plaintiff then filed a grievance regarding his housing in EOP and his desire to
19   be transferred back to SNY and was instead “force[d]” to sign a “consent form” to be
20   transferred to “general mainline housing” or else be transferred to another institution.
21   Dkt. 1 at 13-14.
22          Additionally, at some point, Plaintiff’s legal property was taken from him
23   despite Plaintiff needing documents for deadlines in a state court action. Dkt. 1 at 15.
24          Plaintiff seeks compensatory, monetary, and punitive damages. Dkt. 1 at 11.
25                                               III.
26                                 STANDARD OF REVIEW
27          As Plaintiff was incarcerated at the time he filed his Complaint, the Court must
28   screen the complaint under 28 U.S.C. § 1915A (“Section 1915A”) and is required to
                                                   3
 1   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
 2   state a claim on which relief may be granted, or seeks monetary relief against a
 3   defendant who is immune from such relief. 28 U.S.C. § 1915(A); see Barren v.
 4   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Olvas v. Nevada ex rel. Dep’t of
 5   Corr., 856 F.3d 1281, 1284 (9th Cir. 2017) (observing that if a plaintiff is a prisoner at
 6   the time he files his complaint, screening is required under Section 1915A).
 7          Under Federal Rule of Civil Procedure Rule 8(a) (“Rule 8”), a complaint must
 8   contain a “short and plain statement of the claim showing that the pleader is entitled
 9   to relief.” Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a
10   claim for screening purposes, the Court applies the same pleading standard as it would
11   when evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).
12   See Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
13          A complaint may be dismissed for failure to state a claim “where there is no
14   cognizable legal theory or an absence of sufficient facts alleged to support a
15   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
16   considering whether a complaint states a claim, a court must accept as true all of the
17   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
18   2011). However, the court need not accept as true “allegations that are merely
19   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
20   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
21   need not include detailed factual allegations, it “must contain sufficient factual matter,
22   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
23   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
24   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
25   “allows the court to draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
27   underlying facts to give fair notice and to enable the opposing party to defend itself
28   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                                  4
 1         “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 2   however inartfully pleaded, must be held to less stringent standards than formal
 3   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 4   However, liberal construction should only be afforded to “a plaintiff’s factual
 5   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 6   339 (1989), and the Court need not accept as true “unreasonable inferences or assume
 7   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 8   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 9         If the court finds the complaint should be dismissed for failure to state a claim,
10   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
11   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
12   appears possible the defects in the complaint could be corrected, especially if the
13   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
14   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
15   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
16   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
17                                                IV.
18                                       DISCUSSION
19   A.    THE ELEVENTH AMENDMENT BARS (1) ALL CLAIMS AGAINST
20         DEFENDANT CIM AND (2) CLAIMS AGAINST INDIVIDUAL
21         DEFENDANTS IN THEIR OFFICIAL CAPACITY FOR
22         MONETARY DAMAGES
23         1.     Applicable Law
24         “The Eleventh Amendment prohibits federal courts from hearing suits brought
25   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
26   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman,
27   465 U.S. 89, 100, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)). This jurisdictional bar
28   includes “suits naming state agencies and departments as defendants,” and it applies
                                                  5
 1   whether a plaintiff “seek[s] damages or injunctive relief.” Id.; Pennhurst State School,
 2   465 U.S. at 102. “[A]n entity with Eleventh Amendment immunity is not a “person”
 3   within the meaning of § 1983.” Howlett By & Through Howlett v. Rose, 496 U.S.
 4   356, 365, 110 S. Ct. 2430, 110 L. Ed. 2d 332 (1990).
 5          As to state officials sued in their official capacity, the Eleventh Amendment
 6   immunizes state officials sued in their official capacity from retrospective claims for
 7   relief (including monetary damage claims) but does not immunize them from claims
 8   for prospective relief (such as forward-looking injunctive relief). Kentucky v.
 9   Graham, 473 U.S. 159, 169–70, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985)
10   Edelman v. Jordan, 415 U.S. 651, 94 S. Ct. 1347, 39 L. Ed. 2d 662 (1974); Ex Parte
11   Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 2d 714 (1908).
12          2.     Analysis
13          Here, to the extent Plaintiff seeks to sue CIM those claims are barred because
14   CIM is protected by the Eleventh Amendment and cannot be sued under Section
15   1983. See Allison v. California Adult Auth., 419 F.2d 822, 822–23 (9th Cir. 1969)
16   (holding plaintiff was not entitled to relief under Section 1983 against state prison
17   because “state agencies which are but arms of the state government are not ‘persons’
18   for purposes of the Civil Rights Act”); Lett v. Brown, No. EDCV 12-1874-JFW (SS),
19   2013 WL 156560, at *3 (C.D. Cal. Jan. 15, 2013) (holding “[California Correctional
20   Institution]-Tehachapi, as an agency of the State of California, cannot be sued under
21   Section 1983”). Additionally, to the extent Plaintiff seeks to sue any individual state
22   defendants in their official capacity, the Eleventh Amendment bars Plaintiff from
23   raising claims that seek monetary relief. See Kentucky v. Graham, 473 U.S. at 169–70
24   (holding the Eleventh Amendment bar “remains in effect when State officials are sued
25   for damages in their official capacity”). Thus, Plaintiff is barred from bringing (1) any
26   claims against defendant CIM; and (2) claims for monetary damages against individual
27   defendants in their official capacity.
28
                                                 6
 1   B.     THE COMPLAINT FAILS TO STATE A CLAIM FOR VIOLATION
 2          OF THE EQUAL PROTECTION CLAUSE
 3          1.     Applicable Law
 4          The “Equal Protection Clause of the Fourteenth Amendment commands that
 5   no State shall ‘deny to any person within its jurisdiction the equal protection of the
 6   laws,’ which is essentially a direction that all persons similarly situated should be
 7   treated alike.” City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439,
 8   105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985); Shaw v. Reno, 509 U.S. 630, 113 S. Ct. 2816,
 9   125 L. Ed. 2d 511 (1993). Homosexual persons are protected from discrimination by
10   the Equal Protection Clause. Romer v. Evans, 517 U.S. 620, 631-36, 116 S. Ct. 1620,
11   134 L. Ed. 2d 855 (1996). In the context of prisons, a regulation, policy, or practice
12   that discriminates against homosexual persons will not survive unless it is “reasonably
13   related to legitimate penological interests.” See Turner v. Safley, 482 U.S. 78, 89, 107
14   S. Ct. 2254, 96 L. Ed. 2d 64 (1987).
15          2.     Discussion
16          Here, Plaintiff has failed to state a claim under Section 1983 for violation of the
17   Equal Protection Clause based on sexual orientation. Specifically, Plaintiff has not
18   identified any similarly situated individuals, nor has he alleged facts establishing how
19   he was treated differently than other similarly situated individuals. See Turner, 482
20   U.S. at 89. Moreover, Plaintiff’s conclusory allegation that Defendants discriminated
21   against him because he is bisexual, is not sufficient to state a claim. See Iqbal, 556
22   U.S. at 678. Accordingly, Plaintiff’s Equal Protection claim is subject to dismissal.
23                                               V.
24                LEAVE TO FILE A FIRST AMENDED COMPLAINT
25          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
26   is unable to determine whether amendment would be futile, leave to amend is granted.
27   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam).
28
                                                  7
 1         Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 2   service date of this Order, Plaintiff choose one of the following two options:
 3         1.      Plaintiff may file a First Amended Complaint to attempt to cure the
 4   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
 5   blank Central District civil rights complaint form to use for filing the First
 6   Amended Complaint, which the Court encourages Plaintiff to use.
 7         If Plaintiff chooses to file a First Amended Complaint, he must clearly
 8   designate on the face of the document that it is the “First Amended Complaint,” it
 9   must bear the docket number assigned to this case, and it must be retyped or
10   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
11   include new defendants or allegations that are not reasonably related to the claims
12   asserted in the Complaint. In addition, the First Amended Complaint must be
13   complete without reference to the Complaint, or any other pleading, attachment, or
14   document. Hence, in an amended complaint, Plaintiff should clearly state:
15         1) What actions were committed by each alleged defendant;
16         2) When and where the alleged actions were committed by each defendant;
17         3) What capacity Plaintiff wishes to sue each defendant;
18         4) What harm resulted from alleged actions by each defendant; and,
19         5) What statute or constitutional right was violated because of the alleged
20              actions by each defendant.
21         An amended complaint supersedes the preceding complaint. Ferdik v.
22   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
23   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
24   leave to amend as to all his claims raised here, any claim raised in a preceding
25   complaint is waived if it is not raised again in the First Amended Complaint.
26   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
27         The Court advises Plaintiff that it generally will not be well-disposed toward
28   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
                                                 8
 1   that continues to include claims on which relief cannot be granted. “[A] district
 2   court’s discretion over amendments is especially broad ‘where the court has already
 3   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
 4   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
 5   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
 6   relief cannot be granted, the First Amended Complaint will be dismissed
 7   without leave to amend and with prejudice.
 8         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
 9   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
10   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
11   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
12         Plaintiff is explicitly cautioned that failure to timely file a First Amended
13   Complaint will result in this action being dismissed with prejudice for failure
14   to state a claim, or for failure to prosecute and/or obey Court orders pursuant
15   to Federal Rule of Civil Procedure 41(b).
16
17   Dated: February 14, 2019
18                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                                9
